Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner first notes that the 112(f) interpretations of the optical coupling unit, main light source connection detection unit, sub-light source connection detection unit, and connection detection unit and the corresponding 112(a) and 112(b) rejections are withdrawn in light of the amendments to the claims. 
Applicant’s remarks filed 12/30/2021 have been fully considered. The invention as defined by amended claim 1 patentably distinguishes from the prior art, however, the claims are objected to for matters which must be resolved prior to allowance:

Claim Objections
Claim 1 is objected to for the following reasons:
1) Clarification is required that the base end and leading end are ends of the light guide member. Therefore, in line 7 “a base end to a leading end;” should read –a base end of the light guide member to a leading end of the light guide member;—
2) The limitation “a leading end portion is inserted into a subject” should read –a leading end portion is configured to be inserted into a subject—in order to avoid a claim encompassing a human organism which would indicate non-patentable subject matter.
3) Clarification is required that the light absorption member is connected to the leading end of the light guide member. Therefore, in line 10, “connected to the leading end” should read –connected to the leading end of the light guide member”

Claims 3 and 21 are objected to because “a light detection unit” is already recited in claim 1. Clarification is required that this is the same light detection unit. Therefore, the limitation “wherein the laser unit includes a light detection unit that detects leakage light from the leading end portion of the insert” should read –wherein the laser unit includes the light detection unit and wherein the light detection unit detects leakage light from the leading end portion of the insert—

The following is a statement of reasons for the indication of allowable subject matter:
Examiner notes that the closest prior art of record (Irisawa WO201409148A1) teaches a majority of the elements of claim 1, but fails to explicitly teach a sub-light source, a light detection unit provided separately form the insert, wherein the insert is configured to be positioned over the light detection unit by a user and a failure detection mode as an operation mode, the failure detection mode driving the sub-light source and detecting a failure of the photoacoustic wave generation unit. A person having ordinary skill in the art would not have modified the system of Irisawa to include these features without impermissible hindsight based on applicant’s specification. 
Examiner notes that while there is art that teaches photoacoustic systems configured to emit pulsed laser light having a first wavelength as well as a second light having a second wavelength (e.g. Hirota (US 20140005556 A1) and Kasamatsu (US 20140316239 A1)) the light source(s) of such prior art are used for irradiating the subject to produce a photoacoustic image and teach nothing of an insert configured to be inserted into the subject comprising an optical fiber and a light absorption member to produce photoacoustic waves. 
Examiner would further like to make note of pertinent art Aoki (US 20090086193 A1), which teaches an optical apparatus comprising a laser unit (at least fig. 1 and 4 (100)) that includes a main light source (at least fig. 1 and 4 (11)) that emits pulsed laser light and a sub-light source (at least fig. 1 and 4 (17)) that emits light with a wavelength different from a wavelength of the pulsed laser light; a light guide member (at least fig. 1 and 4 (F1)) that is connected to the main light source (11) and the sub-light source (17) so as to be switchable between the main light source (11) and the sub-light source (17) wherein the optical fiber is switchable between the main light source and the sub-light source, light detection unit (at least fig. 1 and 4 (13)) provided separately from the light guide member (F1), wherein the optical measurement apparatus has a normal mode and a failure detection mode as operation modes ([0054] and [0060] which disclose setting the control section to the main light source and the sub-light source in different modes of operation), the failure detection mode driving the sub-light source and detecting a failure of the light guide member (abstract and [0001] which discloses when the visible light is emitted for visible inspection of a fault point of the optical fiber). Examiner notes that while the teachings of Aoki appear relevant in terms of fault detection of a light guiding member, a person having ordinary skill in the art would not have looked to optical communications for a solution to a problem regarding a photoacoustic system comprising an insert configured to be inserted into a subject. Furthermore, without impermissible hindsight a person having ordinary skill in the art would not have been motivated to include the light detection unit of Aoki into the system of Irisawa since it is used in determining fault in a communication line. For at least these reasons, the combination of features is not readily taught by the prior art collectively. 

Conclusion
Claim 1 and those depending therefrom are in condition for allowance with only the foregoing outstanding formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793              

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793